Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein said support body (2) has a cam (16) tilted with respect to said axis (X), as recited in claim 3” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 2-16 objected to because of the following informalities: 
Regarding claims 2-15, in line 1 the phrase “The grinding device (1) for an automatic coffee machine” must be changed to “The grinding device (1) for the automatic coffee machine”.
Regarding claim 16, in line 1 the phrase “A coffee machine including a grinding device according to claim 1” must be changed to “A coffee machine including the grinding device according to claim 1”.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 1 recites the limitation “the width” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-15 are rejected because they depend from claim 1.

Claim 4 recites the limitation “the coffee” in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 3, in lines 3-4 the phrase “a feeler of said cam for its movement along said axis, or vice versa” render the claim indefinite because it is unclear what is being required by the claim.
As best understood and for the purpose of the examination the Examiner interpreted “a feeler of said cam for its movement along said axis, or vice versa” as “a feeler of said cam for the movement of said adjustment ring nut  along said axis in a first direction and a second direction that opposite to the first direction”

Claim 5 recites the limitation “said adjustable position fixing means “in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Further it is unclear if “said adjustable position fixing means” is the same as or different from “a means is provided for fixing said toothed wheel arc” that recited in claim 1 which claim 5 depends from.

Claim 5 recites the limitation “the assembly of different types of toothed wheel arcs” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 is rejected because it depends from claim 5.

Claim 9 recites the limitation “said adjustable position fixing means “in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Further it is unclear if “said adjustable position fixing means” is the same as or different from “a means is provided for fixing said toothed wheel arc” that recited in claim 1 which claim 9depends from.
As best understood and for the purpose of the examination, the Examiner interpreted “said adjustable position fixing means“ is the same as “a means is provided for fixing said toothed wheel arc” that recited in claim 1.
Claims 10-13 are rejected because they depend from claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-11 and 16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Paris (FR1500290A attached NPL, English Machine translation).
Regarding claim 1, Paris disclose a grinding device for a coffee machine (paragraph 13), comprising:
a support body (figs.1-3: (1)) (paragraphs 69 and 90-101);
a lower grinder and an upper grinder (figs.1 and 3:the upper and lower elements (31)) arranged coaxially with respect to an axis (figs.1 and 3: the axis along the element (12) and delimiting a gap where the grinding is performed (fig.3: the gap between the upper and lower elements (31));
a motor (fig.3: (17)) for driving at least one of said grinders in rotation about said axis ;
an adjustment ring nut (figs.1 and 3: (33)) for adjusting the width of said gap having a means for transforming a rotation thereof about said axis into a translation of at least one of said grinders in the direction of said axis (paragraphs 113 and 125); and
a gear for driving said ring nut in rotation; wherein said gear comprises a toothed wheel arc (figs.1-3: (37)) engaging with a pinion (figs.1 and 3: (40)), and in that a means is provided for fixing (figs.1-2: (36)) said toothed wheel arc (figs.1-3: (37)) in an adjustable position on said ring nut (figs.1 and 3: (33)).

Regarding claim 2, Paris disclose wherein said toothed wheel arc (figs.1-3: (37)) is structurally independent from said ring nut (figs.1 and 3: (33)).

Regarding claim 3, Paris disclose wherein said support body (2) has a cam (fig.1: (2)) tilted with respect to said axis and said adjustment ring nut (figs.1 and 3: (33)) comprises a feeler (figs.1 and 3: (2a)) of said cam for its movement along said axis, or vice versa (paragraph 125).  

Regarding claim 4, Paris disclose the lower grinder (figs.1 and 3: lower element (31)) is drawn in rotation by said motor (figs.1 and 3: (17)) and the upper grinder (figs.1 and 3: upper element (31)) is drawn in translation along said axis solidly with said -adjustment ring nut (figs.1 and 3: (33)), 
said upper grinder (figs.1 and 3: upper element (31)) being translatable along said axis due to the effect of its own weight or that of the coffee during the grinding step, said adjustment ring nut (figs.1 and 3: (33)) acting as a stroke end.  


Regarding claim 5, Paris disclose said adjustable position fixing means comprises a series of stations (fig.2: (37a)) arranged along the perimeter of said adjustment ring nut (fig.1: (33)) that can be selected for the assembly of different types of toothed wheel arcs (paragraph 113).  

Regarding claim 6, Paris disclose said adjustable position fixing means comprises fixing screws (figs.1 and 2: (36)) for fixing a type of toothed wheel arc to a corresponding selection of stations of said series of stations (fig.2: (37a)).  

Regarding claim 8, Paris disclose said pinion (figs.1 and 3: (40)) can be driven manually by a handle (paragraph 125).  

Regarding claim 9, Paris disclose a stroke end (fig.2: (40a)) for stopping the rotation of the ring nut (figs.1 and 3: (33)) and an adjustable position fixing means for fixing said stroke end (fig.2: the teeth of the element (40) that engaged to the teeth of the element (37)) on said toothed wheel arc (fig.2: (37)) (paragraphs 113-125).  


Regarding claim 10, Paris disclose said adjustable position fixing means for fixing said stroke end on said toothed wheel arc comprises feet of said stroke end (fig.2: the teeth of the element (40) that engage to the teeth of the element (37)) and a grille with sectors (fig.2: the teeth of the element (37) that engage the teeth of the element (40)) that can be selected for the engagement of said feet (paragraphs 113-125).    
	
Regarding claim 11, Paris disclose said grille is fixed through screws (fig.1: (41)) to said toothed wheel arc (fig.2: (37)).  

Regarding claim 16, Paris disclose a grinding device (fig.1) according to claim 1 see the rejection of claim 1 above).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Paris (FR1500290A attached NPL, English Machine translation) in view of Anson (US20070187534A1).

Regarding claim 7, Paris does not disclose said pinion can be driven by a motor.
Anson teaches a grinding device for an automatic coffee machine (abstract and (paragraphs 0023-0024), comprising:
an adjuster (fig.4: (54)) having a gear is configured to adjust the a gap between an upper grinder (fig4.: (38)) and a lower grinder (fig.4: (40));
and a motor (fig.4: (68)) is configure to drive the pinon gear (fig.4: (68)).
Both of the prior arts of Paris and Anson are related to a grinding device for a coffee machine;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Paris to have pinion can be driven by a motor as taught by Anson, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Claims  1, 7, 9 and 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Longhi (US20100198413A1) in view of Paris (FR1500290A attached NPL, English Machine translation).
Regarding claim 1, Longhi disclose a grinding device for an automatic coffee machine (abstract), comprising:
a support body (fig.1: (20)) (paragraph 0015-0017);
a lower grinder (fig.1: (2)) and an upper grinder (fig.1: (4)) arranged coaxially with respect to an axis (fig.1: (6)) and delimiting a gap (fig.1: (5)) where the grinding is performed;
a motor (fig.1: (3)) for driving at least one of said grinders in rotation about said axis ;
an adjustment ring nut (fig.1: (9)) for adjusting the width of said gap having a means for transforming a rotation thereof about said axis into a translation of at least one of said grinders in the direction of said axis; and


Longhi does not disclose wherein said gear comprises a toothed wheel arc.
Paris teaches a grinding device for an automatic coffee machine (paragraph 13), comprising:
a support body (figs.1-3: (1)) (paragraphs 69 and 90-101);
a lower grinder and an upper grinder (figs.1 and 3:the upper and lower elements (31)) arranged coaxially with respect to an axis (figs.1 and 3: the axis along the element (12) and delimiting a gap where the grinding is performed (fig.3: the gap between the upper and lower elements (31));
a motor (fig.3: (17)) for driving at least one of said grinders in rotation about said axis ;
an adjustment ring nut (figs.1 and 3: (33)) for adjusting the width of said gap having a means for transforming a rotation thereof about said axis into a translation of at least one of said grinders in the direction of said axis (paragraphs 113 and 125); and
a gear for driving said ring nut in rotation; wherein said gear comprises a toothed wheel arc (figs.1-3: (37)) engaging with a pinion (figs.1 and 3: (40)), and in that a means is provided for fixing (figs.1-2: (36)) said toothed wheel arc (figs.1-3: (37)) in an adjustable position on said ring nut (figs.1 and 3: (33)).

Both of the prior arts of Longhi and Paris are related to a grinding device for a coffee machine;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gear of the device of Longhi to be wherein said gear comprises a toothed wheel arc engaging with a pinion, and in that a means is provided for fixing said toothed wheel arc in an adjustable position on said ring nut as taught by Paris, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 7, Longhi disclose wherein said pinion (fig.1: (10)) can be driven by a motor (11)) (paragraph 00107).

Regarding claim 9, Paris teaches a stroke end (fig.2: (40a)) for stopping the rotation of the ring nut (figs.1 and 3: (33)) and an adjustable position fixing means for fixing said stroke end (fig.2: the teeth of the element (40) that engaged to the teeth of the element (37)) on said toothed wheel arc (fig.2: (37)) (paragraphs 113-125).  
	

Regarding claims 12 and 13, Longhi disclose a first sensor for sensing the position of a stroke (paragraph 0040-0042: sensor to reads the angular position of the ring nut (fig.1: (9));

Paris disclose a stroke end (fig.2: (40a)).
Therefore, the modification of Longhi in view of Paris teaches the limitations of claims 12 and 13.

Regarding claim 16, Longhi disclose a grinding device (fig.1) according to claim 1 see the rejection of claim 1 above).

Claims  1 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lassota (US7874505B1) in view of Paris (FR1500290A attached NPL, English Machine translation).

Regarding claim 1, Lassota disclose a grinding device for an automatic coffee machine (abstract, col.1: field of the invention, and col.9: lines 48-53), comprising:
a support body (fig.1: (50));
a lower grinder (fig.4A: (150)) and an upper grinder (fig.4A: (134)) arranged coaxially with respect to an axis (fig.4A: the vertical center line) and delimiting a gap (fig.1: the gap between elements (134) and (150)) where the grinding is performed;
a motor (fig.10: (154)) for driving at least one of said grinders in rotation about said axis (col.9: lines 48-53);


Lassota does not disclose an adjustment ring nut for adjusting the width of said gap having a means for transforming a rotation thereof about said axis into a translation of at least one of said grinders in the direction of said axis; and
a gear for driving said ring nut in rotation; wherein said gear comprises a toothed wheel engaging with a pinion, and in that a means is provided for fixing said toothed wheel in an adjustable position on said ring nut.

Paris teaches a grinding device for an automatic coffee machine (paragraph 13), comprising:
a support body (figs.1-3: (1)) (paragraphs 69 and 90-101);
a lower grinder and an upper grinder (figs.1 and 3: the upper and lower elements (31)) arranged coaxially with respect to an axis (figs.1 and 3: the axis along the element (12) and delimiting a gap where the grinding is performed (fig.3: the gap between the upper and lower elements (31));
a motor (fig.3: (17)) for driving at least one of said grinders in rotation about said axis ;
an adjustment ring nut (figs.1 and 3: (33)) for adjusting the width of said gap having a means for transforming a rotation thereof about said axis into a translation of at least one of said grinders in the direction of said axis (paragraphs 113 and 125); and


Both of the prior arts of Lassota and Paris are related to a grinding device for a coffee machine;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the adjusting mechanism of the device of Lassota by an adjustment ring nut for adjusting the width of said gap having a means for transforming a rotation thereof about said axis into a translation of at least one of said grinders in the direction of said axis; and a gear for driving said ring nut in rotation; wherein said gear comprises a toothed wheel engaging with a pinion , and in that a means is provided for fixing said toothed wheel in an adjustable position on said ring nut as taught by Paris, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claims 14 and 15, Lassota disclose second sensor (fig.5: (227)) for sensing the rotation speed of said at least one rotating grinder (the element (227) is sensing the rotational speed of the motor (154) of the rotating grinder) (col.11 lines 6-22);  


Regarding claim 16, Lassota disclose a grinding device (fig.1) according to claim 1 see the rejection of claim 1 above).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753